  Case 1:18-cr-00502-FB Document 82 Filed 08/27/20 Page 1 of 1 PageID #: 776




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
UNITED STATES OF AMERICA

       -v-                                          MEMORANDUM AND ORDER
                                                    Case No. 18-cr-502 (FB)
JONATHAN DEUTSCH,
------------------------------------------------x
Appearances:
 For the Defendant:                                 For the United States of America:
 DEIRDRE VON DORNUM                                 MEGAN ELIZABETH FARRELL
 KANNAN SUNDARAM                                    MARGARET ELIZABETH LEE
 Federal Defenders of NY                            U.S. Attorney’s Office, E.D.N.Y.
 One Pierrepont Plaza                               271 Cadman Plaza East
 Brooklyn, NY 11201                                 Brooklyn, NY 11201
BLOCK, Senior District Judge:
       Defendant Jonathan Deutsch’s moves to dismiss the government’s 2018

indictment. See ECF 33 (“Motion”). In light of the government’s superseding

indictment filed on June 11, 2020, and Defendant’s subsequent motion to inspect

grand jury records related to that superseding indictment, the Motion is dismissed

without prejudice. Defendant is granted leave to file a motion to dismiss the

superseding indictment upon appropriate grounds after reviewing the grand jury

records ordered to be produced by this Court, see ECF 81.

       SO ORDERED.

                                                    _/S/ Frederic Block___________
                                                    FREDERIC BLOCK
                                                    Senior United States District Judge
Brooklyn, New York
August 27, 2020

                                                1
